Judge Winkler's analysis is correct.  I write separately only to emphasize that trial judges should not give the OJI causation instruction in a murder case.  The Ohio Supreme Court has sent this message clearly in State v. Burchfield, quoted in the lead opinion.  Here, no confusion was caused because of the specific facts, but it would have been better to remove any grounds for appeal.  Also, I continue to believe that gruesome photographs are overused in this district, and this practice might well result in a future reversal.  Here, though it is a close question, I concur that reversal is not appropriate.
To the Clerk:
Enter upon the Journal of the Court on May 28, 1999 per order of the Court _______________________________. Presiding Judge